BAILEY, Justice.
5. That, as shown by 2, defendant now advertises to its members and prospective members that it will furnish, among others, the following services to individuals who become members of said organization:
“a. Attempt to amicably adjust without court action claim for property damage to automobiles for or against a member of the Association where the amount in controversy does not exceed $100.00.
"b. Attempt to settle by arbitration auto•mobile property damage claims for or against a member of the Association where the amount of such claim does not exceed $100.00.
“c. Obtain the name and address of the owner of any motor vehicle. ■
“d. Arrange to deposit the necessary collateral for a member who has received a ticket for a violation of a minor traffic regulation.
“e. The Association will furnish an attorney to represent a member in a case of unjust prosecution where the interest of the membership as a whole appears to be involved.”
Opinion.
I think that the conduct of the defendant set out in subsections “a” and “b” of Section 5 of the agreed statement of facts constitutes the unauthorized practice of the law. I do not think that sub-' sections “c” and “d” do. As to the remaining category of section 5, I think that the language is too broad, for it would include any case in which the defendant thought that one of its members had been wronged. On the other hand, if confined to cases which involve an illegal course of conduct which may involve several members of defendant association, such as the case referred to in the stipulation where a judicial officer heard cases involving' members of the defendant in which the judge was financially interested in the result of the case, I think the practice of defendant in employing counsel should be encouraged.
I think that the filling out of blank complaints to be filed in the Small Claims Court constitutes the practice of law.
I think that the conducting of the Department of Claims and Adjustment constitutes the practice of law.